650 S.E.2d 597 (2007)
STATE
v.
Jeremy Dushane MURRELL.
No. 484A06.
Supreme Court of North Carolina.
August 22, 2007.
Benjamin Dowling-Sendor, Assistant Appellate Defender, for Jeremy Dushane Murrell.
Robert Montgomery, Special Deputy Attorney General, Amy Kunstling, Assistant Attorney General, Thomas J. Keith, District Attorney, for State of NC.
The following order has been entered on the motion filed on the 17th day of August 2007 by Defendant for Extension of Time to File Brief:
"Motion Allowed. Defendant (Jeremy Dushane Murrell) shall have up to and including the 19th day of September 2007 to file and serve his/her brief with this Court. By order of the Court in conference this the 22nd day of August 2007."